DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/12/2019 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-11, 15, 17-19 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster et al (US 2013/0160470; hereinafter “Schuster”).
Regarding claim 1: Schuster teaches a heating, ventilation, and/or air conditioning (HVAC) system (element 200 in Fig. 2; Abstract), comprising: a sensor configured to detect an operating parameter of the HVAC system (elements 28, 30 in Fig. 2; ¶30); a processor (element 42 in Fig. 2; ¶18); and a memory (element 46 in Fig. 2; ¶18) including instructions executable by the processor to cause the processor, during a normal operation mode of the HVAC system, to iteratively: receive feedback from the sensor indicative of a value of the operating parameter (¶18; storing signals from sensors); compare the value with reference data (¶24; system subcooling SSC value derived from discharge pressure and refrigerant liquid temperature, is compared to a system subcooling target value); and determine a refrigerant charge level of the HVAC system based on the value and the reference data (¶8, 24; outputting an electrical signal indicative of the real-time value for the degree of refrigerant subcooling present…and outputting the level of the refrigerant charge for the preselected time period of system operation).

Schuster teaches:
Regarding claim 2: wherein the operating parameter includes a discharge pressure of a compressor of the HVAC system, a discharge temperature of the compressor, a suction pressure of the compressor, a suction temperature of the compressor, a liquid pressure of refrigerant circulating the HVAC system, a liquid temperature of refrigerant circulating the HVAC system, an evaporating pressure of the refrigerant in an evaporator of the HVAC system, an evaporating temperature of the refrigerant in the evaporator, an evaporating pressure of the refrigerant in a condenser of the HVAC system, an evaporating temperature of the refrigerant in the condenser, a power consumption of the HVAC system, a rotation of a motor of the compressor, an operation of a fan of the HVAC system, an air flow rate through the HVAC system, a humidity of a space conditioned by the HVAC system, a temperature of the space conditioned by the HVAC system, an ambient temperature, or any combination thereof (¶14, 22; various parameters including discharge temperature, discharge pressure, liquid temperature, ambient temperature, humidity, power data etc.).
Regarding claim 4: wherein the sensor is a component of an HVAC unit (elements 28, 30 part of element 200 HVAC), and the memory and the processor are components of a controller of the HVAC unit (elements 42, 46 part of element 40 in Fig. 1 part of element 200 HVAC; ¶18).
Regarding claim 8: wherein the instructions are executable by the processor to cause the processor to output a notification in response to a determination that the value of the operating parameter deviates from the reference data, and the notification is indicative that the refrigerant charge level of the HVAC system is different than an expected refrigerant charge level of the HVAC system (elements 62, 66 in Fig. 2; ¶27).
Regarding claim 9: wherein the instructions are configured to be executed by the processor upon startup of the HVAC system in the normal operation mode, once per minute during the normal operation mode, or both (¶29). software

Regarding claim 10: Schuster teaches a non-transitory computer readable storage medium for a heating, ventilation, and/or air conditioning (HVAC) system (element 200 in Fig. 2; Abstract) comprising instructions that, when executed by a processor (element 42 in Fig. 2; ¶18), are configured to cause the processor, during a normal operation mode of the HVAC system, to: receive an input indicative of an operating parameter value of the HVAC system (¶18; storing signals from sensors) from a sensor of the HVAC system (elements 28, 30 in Fig. 2; ¶30); correlate the operating parameter value to reference data determined in testing of the HVAC system (¶24; system subcooling SSC value derived from discharge pressure and refrigerant liquid temperature, is compared to a system subcooling target value); and determine a refrigerant charge level of the HVAC system based on correlation of the operating parameter value and the reference data (¶8, 24; outputting an electrical signal indicative of the real-time value for the degree of refrigerant subcooling present…and outputting the level of the refrigerant charge for the preselected time period of system operation).

Schuster teaches:
Regarding claim 11: wherein the reference data is a reference data point, and the instructions, when executed by the processor, are configured to cause the processor to receive the input indicative of the operating parameter value, compare the operating parameter value to the reference data point (¶24; system subcooling SSC value derived from discharge pressure and refrigerant liquid temperature, is compared to a system subcooling target value), and determine the refrigerant charge level of the HVAC system for a plurality of iterations (¶26; continuously monitors the refrigerant charge).

Regarding claim 15: wherein the non-transitory computer readable storage medium is a component of an onboard controller of the HVAC system (element 40 in Fig. 1; ¶18).

Regarding claim 17: wherein the instructions, when executed by the processor, are configured to: determine that the refrigerant charge level of the HVAC system is an expected refrigerant charge level in response to a determination that the operating parameter value is substantially the same as the reference data; and determine that the refrigerant charge level of the HVAC system deviates from the expected refrigerant charge level in response to a determination that the operating parameter value is substantially different than the reference data (¶26; provides output signals reflective of the system's refrigerant charge adequacy over a preprogrammed period of time of operation of the system).
Regarding claim 18: wherein the instructions, when executed by the processor, are configured to output an indication in response to a determination that the refrigerant charge level of the HVAC system deviates from the expected refrigerant charge level (¶8, 24; outputting an electrical signal indicative of the real-time value for the degree of refrigerant subcooling present).

Regarding claim 19: Schuster teaches a heating, ventilation, and/or air conditioning (HVAC) system (element 200 in Fig. 2; Abstract), comprising: a plurality of sensors, wherein each sensor of the plurality of sensors is configured to detect a respective operating parameter of a plurality of operating parameters of the HVAC system (elements 28, 30 in Fig. 2; ¶30); and a controller (element 40 in Fig. 1; ¶18) configured to, during a normal operation mode of the HVAC system, iteratively: receive feedback from the plurality of sensors, wherein the feedback includes a respective value associated with each operating parameter of the plurality of operating parameters of the HVAC system (¶18; storing signals from sensors); compare each value with respective reference data (¶24; system subcooling SSC value derived from discharge pressure and refrigerant liquid temperature, is compared to a system subcooling target value); and determine a current refrigerant charge level of the HVAC system based on comparison of each value with the respective reference data (¶8, 24; outputting an electrical signal indicative of the real-time value for the degree of refrigerant subcooling present…and outputting the level of the refrigerant charge for the preselected time period of system operation).

Schuster teaches:
Regarding claim 25: wherein the controller is communicatively coupled to a database, the controller is configured to determine the current refrigerant charge level of the HVAC system based on comparison of each value with the respective reference data using information from the database, and the information includes a database table, an algorithm, a model, or any combination thereof (¶18, 30; algorithm).
Regarding claim 26: comprising a refrigerant circuit, wherein current refrigerant charge level of the HVAC system is associated with a total volume of refrigerant circulating through the refrigerant circuit (¶7, 17; refrigerant flow circuit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al (US 2013/0160470; hereinafter “Schuster”) in view of Alsaleem et al (US 2015/0135748; hereinafter “Alsaleem”).
Schuster teaches the system of claim 1 and the medium of claim 10 and further wherein the sensor is a component of an HVAC unit (elements 28, 30 in Fig. 2; ¶30); the memory (element 46 in Fig. 2; ¶18) and the processor (element 42 in Fig. 2; ¶18), but does not explicitly teach:
a cloud-based system.
Alsaleem teaches:
Regarding claim 5: a cloud-based system (¶50).
Regarding claim 16: wherein a non-transitory computer readable storage medium is a component of a cloud-based system (¶50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Alsaleem with the invention of Schuster in order to reduce costs and improve efficiency.

Schuster teaches:
Regarding claim 6: comprising a controller of the HVAC unit, wherein the controller is configured to transmit the feedback from the sensor to the processor (element 40 in Fig. 1; ¶18).
Regarding claim 7: wherein the controller is a thermostat (¶26; controller similar to a thermostat).
	


Allowable Subject Matter
Claims 3, 12-14 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 3 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: update the reference data point to an updated reference data point based on comparing the value of the operating parameter with the reference data point. Claim 12 similarly recites: update the reference data point to be an updated reference data point based on the comparison of the operating parameter value to the reference data point in the plurality of iterations. Claims 13-14 are dependent on claim 12.
Based on Schuster et al (US 2013/0160470) as applied above, it would have been obvious to one of ordinary skill from Schuster’s teachings to have a reference value programmed in the controller. Based on Braun, II et al (US 2006/0137364), which teaches determining the sufficiency of refrigerant charge in an air conditioning system, thresholds can be set based on probability theory and statistics. But the prior art does not teach the limitations of claims 3 and 12.

Claim 20 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: determine whether the first deviation is caused by a second deviation of the current refrigerant charge level from an expected refrigerant charge level based on feedback from an additional sensor of the plurality of sensors; and determine the current refrigerant charge level of the HVAC system based on the first deviation of the value of the particular operating parameter from the corresponding reference data point in response to a determination that the first deviation is caused by the second deviation. Claims 21-24 are dependent on claim 20.
Based on Schuster et al (US 2013/0160470) as applied above, it would have been obvious to one of ordinary skill from Schuster’s teachings to determine that feedback from a sensor of the plurality of sensors is indicative of a first deviation of a value of a particular operating parameter from a corresponding reference data point, as the system has multiple sensors and the feedback from the sensors is compared to a reference point or target degree. But the prior art does not teach the remaining limitations of claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noor et al (US 2020/0003467) teaches HVAC refrigerant charging and relieving systems, which detects whether an undercharge condition or an overcharge condition is present in the refrigerant circuit based on the parameters of the refrigerant measured by the sensor; Doll, Jr. et al (US 2006/0042276) teaches systems for detecting degradation in refrigeration system; and Bathla (US 5,987,903) teaches a method for detecting a refrigerant charge in an air conditioning system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857